Notice of Pre-AIA  or AIA  Status
This Office Action in response to elected claims 1-3, 5-7, 14-15 and 18-20 filed 01/31/2022. Claims 8-13 and 16-17 are currently withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 5-7, 14-15 and 18-20 have been considered with new ground of rejection.
In response to applicant’s arguments regarding the newly added limitations pertaining to a special effects control, a new reference is cited in the 35 USC § 103 rejections below, Wayans et al., therefore those particular arguments are moot.
In response to applicant’s arguments that Zaletel does not disclose the video generation control, the examiner respectfully disagrees. In particular, the applicant contends that the examiners choice of words ‘the save button of Zaletel may be considered as a video generation control’ Amounts to a statement of inherency, but this is not the intention. To clarify, the save button of Zaletel, as discussed in para [0013] and [0104] performs a function of saving not only the most recently recorded clip but also saves the entire composition, which may contain one or more photographs and/or video clips. Therefore the save button meets the broadest reasonable interpretation of a video generation control and performs a function which meets the broadest reasonable interpretation of a step of synthesizing multiple video clips. Furthermore, consider that para [0104] also teaches an alternate, second, embodiment in which the save button only saves the most recent clip, this alternate embodiment serves to illustrate, by contrast, that the 
Although a new reference is cited with regard to the newly amended special effects control, applicant’s argument that Zaletel does not disclose simultaneously displaying a special effects control and video control(s) is addressed because it is still relevant.
In response to applicant’s arguments that Zaletel’s pre-configured recording mode does not support a special effects control to be displayed simultaneously with a video shooting control, the examiner disagrees because firstly, para [0096]-[0097] and [0100] describes an alternate mode in which the user may edit the compositions without having to leave the main display and an editing toolbar may be overlaid over the main display along with the action button 502 for starting/stopping recording. Secondly, in regard to Zaletel’s transition toolbar as described in para [0107] and fig. 7, the toolbar may be overlaid on the main display simultaneously with the action button 502 which controls recording a new segment, therefore even if the transition toolbar is displayed between the time of recording segments, it is still displayed simultaneously with the action button 502.

Claim Objections
Claim 18 objected to because of the following informalities:  line 7 recites “wherein the after a video shooting instruction is obtained” and line 10 recites “instruction comprises:” without clarifying context. Both phrases appear to be grammatical errors. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-7, 14-15 and 18-20 rejected under 35 U.S.C. 103 as being unpatentable over US 20120308209 A1 to Zaletel in view of US 20190237104 A1 to Jeon et al. (hereinafter ‘Jeon’), further in view of US 20180122419 A1 to Wayans et al., (hereinafter ‘Wayans’).

Regarding claim 1, Zaletel discloses a method for video shooting, comprising: 
acquiring a video shooting mode instruction, 
However, Zaletel fails to disclose simultaneously displaying, along with the video shooting control, special effect control and video sharing interface, wherein the video shooting mode instruction comprises a shooting speed, and different video shooting modes have different shooting speeds, wherein 
However, in analogous art, Jeon teaches simultaneously displaying, along with the video shooting control, wherein the video shooting mode instruction comprises a shooting speed, and different video shooting modes have different shooting speeds, wherein the plurality of video shooting mode controls comprise a normal shooting speed control corresponding to a normal shooting speed, a fast shooting speed control corresponding to a fast shooting speed, and a slow shooting speed control corresponding to a slow shooting speed (see para [0079] and fig. 6B: video control icon i4 simultaneously displayed with speed control bar i5 for adjusting a reproduction speed to be fast or slow, also a normal speed is implicit).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Zaletel in view of the above teachings of Jeon to display the video shooting control and a plurality of video shooting mode speed controls simultaneously on the same interface to improve ease of use.
Although Zaletel teaches the above-mentioned special effect controls, such as the transition toolbar, editing toolbar or music selection toolbar, these effects do not directly improve an appearance of an object in a video to be shot.
However, in analogous art, Wayans discloses wherein the at least one special effect control is configured to improve an appearance of an object in a video to be shot, and wherein the at least one special effect control comprises a beautification control (para [0110]-[0111] and figs. 22-23: user operation of video icon 1750 presents additional controls including filter options 2350 which allow the user to select different filters for their video recordings, the filters include color adjustments. The filter controls are accessible during recording and are displayed simultaneously with the camera screen 1700. Therefore the filter options of Wayans meets the limitations of improving an appearance of an object in a video and a beatification control).

The combination of Zaletel, Jeon and Wayans further teaches determining that a special effect instruction is obtained via the at least one special effect control before a video shoot instruction is obtained; after the video shooting instruction is obtained, shooting a video on a target scene according to the special effect instruction and the shooting speed until a video shooting pause instruction is acquired, thereby obtaining a first video segment between the video shooting instruction and the video shooting pause instruction (Zaletal, para [0083], teaches pausing and recording separate video clips. Wayans, para [0110]-[0111]: and figs. 22-23, teaching applying the filters to video segments: if the done icon 2320 is selected, the device 100 saves all the changes and returns the user back to the video camera screen 1700. Also para [0080]: the user can record multiple video segments by starting and pausing video recording. Therefore recoding could be paused and then filter options selected before resuming recording. Jeon teaches the speed control feature, see para [0079] and fig. 6B).
Zaletel teaches, in response to determining that the first video segment is obtained, displaying a video generation control on the first interface (The save button, 603 of fig. 6, meets the broadest reasonable interpretation of a video generation control because, see para [0104]: “the save button 603 is configured to end and save the entire composition, which may contain one or more photographs and/or video clips” or para [0013]: “saving the video composition on the memory device as a single file in response to a user save input”; Also,  consider para [0082]-[0083] and figs. 5-6: ‘library button’ 507 of fig. 5, transitions to ‘save button’ 603 of fig. 6 after the user begins recording); 
determining whether a video generation instruction is obtained via the video generation control (para [0085]: "a recording session may be concluded when the user operates the save button 603", also para [0104] and [0013]); 

in response to receiving the video generation instruction via the video generation control, generating a target video by synthesizing the first video segment and the second video segment according to a chronological order of obtaining the first video segment and the second video segment (para [0085]: "a recording session may be concluded when the user operates the save button 603", also para [0104]: “the save button 603 is configured to end and save the entire composition, which may contain one or more photographs and/or video clips, and end the entire recording session”; also para [0126]: the segments within a composition may be saved in either a linear, i.e. chronological, format or altered to a non-linear format).

Regarding claim 2, Zaletel modified by Jeon and Wayans discloses the method according to claim 1, and Zaletel teaches wherein the video shooting pause instruction is triggered by a user (para [0083]), or by determining whether a shooting time length reaches a predetermined shooting time threshold.

Regarding claim 5, Zaletel modified by Jeon and Wayans discloses the method according to claim 1, and Zaletel further teaches wherein after the generating a target video according to existing video segments, the method further comprises: 
determining whether an editing instruction is obtained (para [0095]: "the preference button 506 is configured to allow the user to edit the composition"); and 


Regarding claim 6, Zaletel modified by Jeon and Wayans discloses the method according to claim 5, and Zaletel further teaches wherein after the processing the target video according to the editing instruction to obtain the processed target video, the method further comprises: 
determining whether a storage mode instruction is obtained (para [0104]: "The save button 603 is configured to save the current media segment (either photograph or video clip) to memory 406, end the composition being created, thereby ending the recording session and provide the user with an options menu"); and 
in response to a determination result that the storage mode instruction is obtained, storing the processed target video according to the storage mode instruction; wherein the storage mode instruction comprises a draft box instruction or a release instruction (para [0113]-[0114]: “after saving the composition and assuming the portable device 400 has a wired or wireless connection to the internet or a service provider network, the user may automatically upload the composition to a social media site”). 

Regarding claim 7, Zaletel modified by Jeon and Wayans discloses the method according to claim 6, and Zaletel further teaches wherein after the storing the processed target video according to the storage mode instruction, the method further comprises: 
determining whether a video playing instruction is obtained; and in response to a determination result that the video playing instruction is obtained, playing the processed target video according to the video playing instruction (para [0117] and fig. 16A: “the user is able to play, edit, share and delete their saved compositions 1601”). 

Regarding claim 14, the terminal device of claim 14 is rejected along the same rationale as the method of claim 1 because Zaletel further teaches one or more processors; and a memory configured to store one or more programs; wherein when the one or more programs are executed by the one or more processors, the one or more processors are caused to perform the corresponding method (para [0054] and fig. 4: processor 404, memory 406 and downloadable application).

Regarding claim 15, the computer readable storage medium of claim 15 is rejected along the same rationale as the method of claim 1 because Zaletel further teaches a computer readable storage medium having a computer program stored thereon, wherein when the computer program is executed by a processor, at least one of the following methods is implemented: the method according to claim 1 (see rejection of claim 1, and para [0054] and fig. 4: processor 404, memory 406 and downloadable application).

Regarding claim 18, Zaletel modified by Jeon and Wayans discloses the terminal device according to claim 14, and Zaletel further teaches wherein the after a video shooting instruction is obtained, shooting a video on a target scene according to the shooting speed until a video shooting pause instruction is acquired, thereby obtaining a video segment between the video shooting instruction and the video shooting pause instruction (para [0082]-[0083]: action button 502 for pause/record thus delimiting clips), the one or more processors also caused to perform the operation of: determining whether a special effect instruction is obtained (para [0091]: "recording mode may be pre-set. A recording mode is a pre-configured mode that has preset options or effects, such as preset transitions, title, credits, music, and/or whether photographs and/or video clips may be incorporated into the composition."); and 
the after a video shooting instruction is obtained, shooting a video on a target scene according to the shooting speed until a video shooting pause instruction is acquired, thereby obtaining a video segment between the video shooting instruction and the video shooting pause instruction comprises: in response to 

Regarding claims 19-20, the terminal device of claims 18-20 is rejected along the same rationale as the method of claims 5-6, respectively.

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Zaletel in view of Jeon and Wayans, further in view of US 20100260472 A1 to Okada.

Regarding claim 3, Zaletel modified by Jeon and Wayans discloses the method according to claim 2, but fails to disclose wherein the video shooting pause instruction is triggered by determining, whether a shooting time length reaches a predetermined shooting time threshold comprises: triggering the video shooting pause instruction in response to a determination result that the shooting time length has reached the predetermined shooting time threshold, wherein the shooting time length comprises the shooting time length of one video segment or a total shooting time length of at least two video segments.
However, in analogous art Okada teaches wherein the video shooting pause instruction is triggered by determining whether a shooting time length reaches a predetermined shooting time threshold, and wherein determining whether a shooting time length reaches a predetermined shooting time threshold comprises: triggering the video shooting pause instruction in response to a determination result that the t in the recording mode 2 can be a unique setting value of the apparatus or can be selected from a plurality of setting values. When the frame rate 1 and the frame rate 2 are the same values, i.e., recording is performed at the normal speed, the apparatus automatically stops recording after the time t elapsed from start of recording. The lengths of all video images recorded as described above thus become the time t." Note, therefore, the time t may correspond to a length of one video segment).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to further modify the teachings of modified Zaletel in view of the above teachings and automatic recording settings of Okada for the recognizable benefit of enabling the video images to be reproduced at constant intervals even without editing (Okada, para [0007]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN R SMITH/            Examiner, Art Unit 2484

/THAI Q TRAN/             Supervisory Patent Examiner, Art Unit 2484